TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00574-CV



                                  Sharon Lee Hanson, Appellant

                                                  v.

                                   Guy Robb Cowen, Appellee


     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
           NO. 41,742, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On September 9, 2014, appellant Sharon Lee Hanson filed a notice of appeal. Hanson

appeals from an order granting appellee Guy Robb Cowen’s bill of review, which was signed by the

trial court on April 29, 2014. This order is not one of those from which an interlocutory appeal is

generally permitted, see Tex. Civ. Prac. & Rem. Code § 51.014(a), nor is it listed among the

appealable arbitration-related orders, see id. § 171.098(a).

               Upon review of the trial-court clerk’s record, the Clerk of this Court sent Hanson a

letter informing her that the Court appears to lack jurisdiction over the appeal for the reasons stated

above and requesting a response informing us of any basis that exists for jurisdiction. Hanson

responded by letter and agreed that the appeal should be dismissed for want of jurisdiction.

Accordingly, we dismiss the appeal for want of jurisdiction. See id. R. 42.3(a).
                                          __________________________________________

                                          Cindy Olson Bourland, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed for Want of Jurisdiction

Filed: July 23, 2015




                                             2